Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 1 of 12




                     EXHIBIT A
      Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 2 of 12

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    12/24/2020
                                                                                                    CT Log Number 538796921
TO:         Loucas Anagnostou
            Circle Internet Financial, Inc.
            99 HIGH ST STE 1701
            BOSTON, MA 02110-2346

RE:         Process Served in Delaware

FOR:        Circle Internet Financial, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  United States of America, Pltf. vs. Hamid Akhavan & Ruben Weigand, Dfts. // To:
                                                  Circle Internet Financial, Inc.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 120CR00188JSR
NATURE OF ACTION:                                 Subpoena - Business records
ON WHOM PROCESS WAS SERVED:                       The Corporation Trust Company, Wilmington, DE
DATE AND HOUR OF SERVICE:                         By Process Server on 12/24/2020 at 14:11
JURISDICTION SERVED :                             Delaware
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
REMARKS:                                          The documents received have been modified to reflect the name of the entity being
                                                  served.
ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780124069108

                                                  Image SOP

                                                  Email Notification, Loucas Anagnostou lanagnostou@circle.com

                                                  Email Notification, Compliance Recipient compliance@circle.com

REGISTERED AGENT ADDRESS:                         The Corporation Trust Company
                                                  1209 Orange Street
                                                  Wilmington, DE 19801
                                                  866-539-8692
                                                  CorporationTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / RC
                Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 3 of 12


                                                                        Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                           Thu, Dec 24, 2020

Server Name:                    Parcels Inc.




Entity Served                   CIRCLE INTERNET FINANCIAL, INC.

Agent Name                      THE CORPORATION TRUST COMPANY

Case Number                     20-188

J urisdiction                   DE
                Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 4 of 12



 AO 8913 (07/16) Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of New York

                   United States of America
                                  V.
                                                                                     Case No. 1:20-cr-00188-JSR
            Hamid Akhavan & Ruben Weigand
                       Defendant

                               SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION,OR
                                          OBJECTS IN A CRIMINAL CASE
 To: „Circle Internet Financia1;71nc.
       do The Corporation— Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801
                                        (Name ofperson to whom this subpoena is directed)

        YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
You, or your representatives, must produce the documents, electronically stored information, or objects as set forth in
Attachment A.

I Place:                   OT00141,1:7,5]                                            Date and Time:
           3 Bryant Park, 1095 Avenue of the Americas
                                                                                         Friday, January 8, 2021
           New York, NY 10036

          Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
 motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
 relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)
                                                                                                           RUBY J. KRAJICK
Date:      DEC:::r
                                                                                                   •
                                                                                                   „Usizt

                                                                                                      attire ofClerk or Deputy Clerk

 The name, address, e-mail, and telephone number of the attorney representing (name ofparty)                             Ruben Weigand
                                                                                                         , who requests this subpoena, are:
  Michael Gilbert, Dechert LLP,3 Bryant Park, 1095 Avenue of the Americas, New York, NY 10036
  Email: michael.gilbert@dechert.com Phone: 212-698-3886
                                                    --         --
                                  Notice to those who use this form to request a subpoena
 Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
 consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
 or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
 practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
 1)require prior judicial approval for the issuance of the subpoena, either on notice or ex parte; 2)specify where the
 documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel's office); and 3)
 require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
 under Fed. R. Crim. P. 16.

 Please note that Rule 17(c)(attached) provides that a subpoena for the production of certain information about a victim
 may not be issued unless first approved by separate court order.
                Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 5 of 12



AO 898 (07/16) Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)
                                                                                     ••
                                                                                                                                           •


Case No. 1:20-cr-00188-JSR

                                                            PROOF OF SERVICE

         This subpoena for(name ofindividual and title,([any)
was received by me on (date)

         0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                on (date)                                   ; or
         ,• •




         0 I returned the subpoena unexecuted because:

                                                                                                                                               •

         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                 for travel and $                              for services, for a total of$          0.00


         I declare under penalty of perjury that this information is true.


Date:
                                                                                               Servers signature



                                                                                            Printed name and title




                                                                                                Server's address

Additional information regarding attempted service, etc•il




                                              ,                                                                                     e—
                                                           PAdie ,j'rjeiltd                                                         v44,
                    Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 6 of 12



    AO 89B (07/16) Subpoena to Produce Documents,Information, or Objects in a Criminal Case(Page 3)
_


                            Federal Rule of Criminal Procedure 17(c),(d),(e), and (g)(Effective 12/1/08)
(c)Producing Documents and Objects.

       (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
        designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
       evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

       (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
        would be unreasonable or oppressive.

       (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is tiled, a
        subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
        order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
        the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
 of the subpoena to the witness and must tender to the witness one day's witness-attendance fee and the legal mileage allowance. The server
 need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
 subpoena.

(e) Place of Service.

       (I) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
        States.

       (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt.The court(other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
 issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
 subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
  Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 7 of 12




                                    ATTACHMENT A
               SUBPOENA TO CIRCLE INTERNET FINANCIAL,INC.
                                        Instructions
1. Relevant Time Period: For each ofthe below inquiries, this request is limited to documents
   and communication in your possession, custody or control from the time period from 2015 to
   the present. This includes any document or communication in effect during this time period,
   even if executed or with an effective date prior to the relevant time period or that expired
   during the relevant time period, if such document or communication would be otherwise
   responsive.
2. Rules of Construction: The following rules ofconstruction apply to all discovery requests:
       a. All/Any/Each. The terms "all,""any," and "each" shall each be construed as
          encompassing any and all.
       b. And/Or. The connectives "and" and "or" shall be construed either disjunctively or
          conjunctively as necessary to bring within the scope of the discovery request all
          responses that might otherwise be construed to be outside of its scope.
       c. Number. The use of the singular form of any word includes the plural and vice
          versa.
3. Certification of Custodian Business Records: Your custodian of records should
   complete the Certification ofCustodian Business Records in Attachment B and return it to
   Ruben Weigand's counsel, Michael Artan, with the document production.

                                         Definitions
1. Communication means the transmittal ofinformation (in the form of facts,
   ideas, inquiries or otherwise).
2. Concerning means relating to, referring to, describing, evidencing or constituting.
3. Document: The term "document" is defined to be synonymous in meaning and equal in
   scope to the usage ofthe term "documents or electronically stored information" in Fed.
   R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document within the
   meaning ofthis term.
4. Eaze refers to Eaze Technologies Inc., an online marketplace and technology platform
   that allows its users to purchase Marijuana from local Marijuana Dispensaries that utilize
   the Eaze platform. Eaze includes, but is not limited to, employees, agents, subsidiaries
   and affiliates ofEaze Technologies, Inc.
5."Financial Institution" refers to any company engaged in the business of dealing with
   financial and monetary transactions such as deposits, loans, investments, and currency
   exchange, and includes, but is not limited to: retail banks, commercial banks, merchant
   banks, credit unions, internet banks, savings and loan associations, investment banks,
   and cryptocurrency banks.
  Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 8 of 12




6. Marijuana and Cannabis are to be interpreted interchangeably as any product,
   substance, or thing containing the psychoactive dried resinous flower buds and leaves of
   the female hemp or cannabis plant.
7. Marijuana Dispensaries are merchants who sell Marijuana and Cannabis for
   recreational or medical use.
8. MasterCard refers to MasterCard Incorporated, and any ofits relevant parent, affiliate,
   subsidiary, predecessor or successor entities.
9. "Methods of Payment" includes, but is not limited to: utilization of credit cards, debit
   cards, and payment using cryptocurrency—or other digital currency units.
10. Visa refers to Visa, Inc., and any of its relevant parent, affiliate, subsidiary, predecessor
    or successor entities.
11."You" and "Your" refer to the recipient ofthis subpoena, and any of its relevant parent,
   affiliate, subsidiary, predecessor or successor entities.


                                    Requests for Production
 1. Communications between You and Eaze during the Relevant Time Period, including but
    not limited to Communications concerning Your relationship with Eaze, Eaze's
    relationships with Marijuana Dispensaries, and Eaze's acceptance of credit and debit
    cards, and all other Methods ofPayment, for the purchase of Marijuana.
2. Documents and Communications evidencing any contracts or agreements between You
   and Eaze during the Relevant Time Period.
 3. Communications between You and any Marijuana Dispensaries during the Relevant Time
    Period, including but not limited to Communications concerning the Marijuana
    Dispensaries' acceptance ofcredit and debit cards, and all other Methods of Payment, for
    the purchase of Marijuana.
4. Documents and Communications evidencing any contracts or agreements between You
   and Marijuana Dispensaries during the Relevant Time Period.
 5. Communications between You and any Financial Institution, both inside and outside the
    United States, during the Relevant Time Period concerning transactions for the purchase
    of Marijuana that You facilitated for Eaze.
6. Documents concerning transactions for the purchase ofMarijuana that You facilitated for
   Eaze, including but not limited to Documents sufficient to show the Merchant Category
   Code, descriptor, and other information used to classify each transaction, Documents
   reflecting the volume of the those transactions (i.e., number and dollar amount), and
   Documents concerning Your use of Financial Institutions inside and outside the United
   States to process those transactions.
 7. Documents concerning transactions for the purchase of Marijuana that You facilitated for
    Marijuana Dispensaries, including but not limited to Documents sufficient to show the
    Merchant Category Code, descriptor, and other information used to classify each
 Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 9 of 12




  transaction, Documents reflecting the volume ofthe those transactions (i.e., number and
  dollar amount), and Documents concerning Your use of Financial Institutions inside and
  outside the United States to process those transactions.
8. Documents and Communications between You and Visa and between You and
   MasterCard related to or referencing Eaze.
Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 10 of 12




                        ATTACHMENT B
     Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 11 of 12




                                UNITED STATES DISTRICT COURT
                               SOU 1HERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                           Plaintiff,                                   Case No. 20-cr-188(JSR)

                     V.

HAMID AKHAVAN and RUBEN WEIGAND,

                           Defendants


                  CERTIFICATION OF CUSTODIAN OF BUSINESS RECORDS
                           ')IFEli R. EVi                               .00101)11
                                                                        -
        1,                                       ,state that:
        1.       I am over 18 years of age, a resident of:,                             „[city, state], and

competent to make this Certificate.

        2.      I am the                                                            [job title] of Circle

Internet Financial, Inc. As part of my duties, I am a custodian of records and have access to the records of

Circle Internet Financial, Inc.

        3.       The records produced by Circle Internet Financial, Inc. in the above-captioned matter,

which are attached to this Certificate and bates-labelled            [beginning bates] -                [end

bates], are true and correct copies ofthe original documents maintained by Circle Internet Financial, Inc.

that were requested by Ruben Weigand.

        4.       I am familiar with Circle Internet Financial, Inc.'s practices and procedures regarding the

collection and maintenance of the above-described records.

        5.       These records were created and maintained in the regular course of business of Circle

Internet Financial, inc.
     Case 1:20-cr-00188-JSR Document 137-2 Filed 02/05/21 Page 12 of 12




       6.      These records were made at or near the time ofthe matter, act, or event recorded, and

were made by—or from information transmitted by—a person with knowledge ofthe matter, act, or event

recorded.

       I executed this Certificate at                            [city, state] on December      2020.

       I declare and certify under penalty of perjury that the foregoing is true and correct.




                                                                 [Name




                                                    2
